Citation Nr: 1700156	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  10-04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable evaluation for hypertension prior to September 28, 2015.

2. Entitlement to an evaluation in excess of 10 percent for hypertension from September 28, 2015 forward.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1989 to November 2003. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the issues on appeal for additional development most recently in April 2016. The requested development having been provided, the directives have been substantially complied with and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU and special monthly compensation (SMC). See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447 see also, Akles v. Derwinski, 1 Vet. App. 118 (1991). The Veteran has not alleged that he is unable to maintain employment as a result of his service-connected disabilities. Therefore, the Board finds the issue of entitlement to TDIU has not been raised. 

Regarding SMC, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC. 

The RO granted an additional increased rating of 10 percent for the Veteran's hypertension, effective September 28, 2015. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a neck condition has been raised by the record in December 2012 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. For the period prior to February 12, 2015, the Veteran's hypertension was manifested by required continuous medication for control, and was not manifested by diastolic pressure that is predominantly 100 or more, or systolic pressure that is predominantly 160 or more. 

2. Treatment records from February 2015, note the Veteran's hypertension was manifested by required continuous medication for control, and diastolic pressure that is predominantly 100 or more and systolic pressure that is predominantly 160 or more. 

3. From February 12, 2015, the Veteran's hypertension was manifested by required continuous medication for control, and was not manifested by diastolic pressure that is predominantly 110 or more, or systolic pressure that is predominantly 200 or more. 




CONCLUSIONS OF LAW

1. The criteria for a compensable rating prior to February 12, 2015, for hypertension, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

2. Effective February 12, 2015, the criteria for a 10 percent evaluation for hypertension have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

3. The criteria for a rating in excess of 10 percent from February 12, 2015 forward, for hypertension, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In June 2009 prior to the August 2009 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for hypertension. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in July 2009, September 2013 and November 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's increased rating claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran does not assert that his disabilities worsened since the most recent November 2015 VA examination; he merely asserts entitlement to higher disability evaluations for the rating period on appeal. The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disabilities on appeal, does not suggest that these disabilities worsened since the most recent VA examination, or since the most recent VA treatment records. As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Compliance with Prior Remands

Previously, the case was remanded in August 2013.  The case was remanded for a new VA examination, and to obtain outstanding VA treatment records from Dallas VA medical center from September 2009 forward, and such has been associated with the claims file. The case was again remanded in April 2016, to obtain additional treatment records and provide the Veteran with a supplemental statement of the case (SSOC). VA treatment records from El Paso VA medical center from November 2015 have been associated with the claims file. In addition, VA treatment records from Albuquerque VA medical center from April 2015 to March 2016, and from Dallas VA medical center from September 2013 to May 2015 have been associated with the claims file. The Veteran was issued an SSOC in April 2016, which noted relevant VA treatment records were reviewed. The Board finds that there has been substantial compliance with prior remands. 

III. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the rating claim for hypertension has materially changed and will be addressed as noted above as staged ratings.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV. Analysis

The Veteran contends he is entitled to a compensable rating for his service-connected hypertension prior to September 28, 2015, and a rating in excess of 10 percent from September 28, 2015 forward. The Board will address ratings for the period prior to February 12, 2015 first, as herein the Veteran is rated at a 10 percent evaluation from this date forward, followed by the rating for the period from February 12, 2015 forward, applying all pertinent Diagnostic Codes.


A. Prior to February 12, 2015

Prior to September 28, 2015, the Veteran's hypertension was rated noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertensive vascular disease. 

Under the General Formula for Diseases of the Heart, Diagnostic Code 7101, a 10 percent disability evaluation is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control. See 38 C.F.R. § 4.104, Diagnostic Code 7101. For the next higher 20 percent disability evaluation, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more. A 40 percent disability evaluation requires diastolic pressure predominantly 120 or more, and a 60 percent disability evaluation requires diastolic blood pressure to be predominantly 130 or more. Id.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that a compensable evaluation for the Veteran's hypertension for the period prior to February 12, 2015 is warranted. The Veteran reported taking numerous medications for his hypertension and experiencing dizziness and difficulty engaging in physical activities as a result of his hypertension.  See February 2010 VA Form 9. Further, the Veteran reported ongoing increases in his hypertension medications and a worsening of his disability. See November 17, 2013 correspondence.  The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his hypertension during this period on appeal.

During this period, the Veteran was provided with a VA examination in July 2009. The Veteran reported dizziness and red eyes as a result of his hypertension. See July 2009 VA examination. On examination, the Veteran's blood pressure was 115/70, 160/90, and 154/90. The examiner noted a diagnosis of hypertension, with need for continuous medication. The examiner noted no evidence of hypertensive heart disease or arteriosclerotic complications of hypertension. The examiner noted the Veteran was able to perform all activities of daily living and work in his current employment. Id.

Next, the Veteran was provided with a VA examination in September 2013. The VA examination indicated the following blood pressure readings: 145/95, 148/92 and 144/94. See September 2013 VA examination. The examiner noted a diagnosis of hypertension and that the Veteran takes continuous medication. The examiner noted no complications related to hypertension and found the Veteran's hypertension did not impact his ability to work.  The examiner noted a review of the Veteran's treatment records showed average blood pressure readings in the 140 to 150/80 to 90 range with continuous medication. The examiner noted two periods of higher than average blood pressure readings of 160/90 in November 2010 and October 2012, and then the subsequent return to the Veteran's average blood pressure readings within the 140 to 150/ 80 to 90 range. Id. 

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, and are entitled to significant probative weight in determining the severity of the Veteran's hypertension during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records have been associated with the claims file during this period. VA treatment records in February 2008 noted blood pressure readings of 137/75. See February 20, 2008 VA treatment record. Further, a March 2009 treatment note reported a blood pressure reading of 142/84, and noted the Veteran reported not taking hypertension medication for the last year. See March 31, 2009 VA treatment record. Treatment records in May 2009 noted a blood pressure reading of 130/76. See May 19, 2009 VA primary care physician note. Treatment records in September 2009 noted a blood pressure reading of 130/76. See September 15, 2009 VA preventive health screening note.  Then, December 2009 treatment records note blood pressure readings of 139/83. See December 23, 2009 preventive heath note. VA treatment records note ongoing prescriptions for and monitoring of the Veteran's blood pressure medications. See September 16, 2010 prescription note. 
Next, treatment records in April 2010 noted blood pressure readings of 152/80. In November 2010, treatment records noted blood pressure readings of 151/94 and 150/90, and a December 2010 blood pressure reading of 158/94. See November 10, 2010 & December 30, 2010 primary care notes.  A February 2011 treatment note reported a blood pressure reading of 160/79 and an April 2011 treatment noted a blood pressure reading of 149/101. See February 18, 2011 preventative health screening note. Treatment records in April 2012 note blood pressure reading of 140/81. See April 27, 2012 primary care note. Treatment records in June 2012 note blood pressure reading of 140/79. See June 8, 2012 VA primary care note. Treatment records in October 2012 noted a blood pressure reading of 170/94. See October 3, 2012 primary care note. 

Further, treatment records in April 2013 note blood pressure readings of 165/98 and a reading of 155/93 in the same appointment. See April 11, 2013 primary care note. A May 2013, treatment record noted ongoing follow-up and care for medication to reduce the Veteran's blood pressure and the Veteran reported his at home blood pressure monitoring was 148/90. See May 9, 2013 VA treatment record.  July 2013 treatment records note a blood pressure reading of 139/85. Treatment records from January 2015 note a blood pressure reading of 133/77. See January 15, 2015 VA treatment note. VA treatment records indicate the Veteran's blood pressure readings are predominantly in the range cited by the VA examiners in July 2009 and September 2013. 

Based on the lay and medical evidence of record, the Board finds that the Veteran's hypertension does not more nearly approximate the level of severity contemplated by a 10 percent rating, as at no point during the period on appeal has the evidence show a 10 percent rating is warranted. The Board notes the Veteran's contentions regarding his ongoing continuous medication use and increases in medication and impact his hypertension has on his daily living. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. VA treatment records note blood pressure readings are predominantly in the range of 150/90 as noted by the September 2013 VA examiner. The Board notes there are several instances of systolic pressure of 160 or more and an instance of diastolic pressure of 101 during this period on appeal. However, the Veteran's blood pressure readings are predominantly below 160 for systolic pressure and below 100 for diastolic pressure. Further, any elevated readings were infrequent and followed by subsequent lower readings. Therefore, the Veteran's symptomatology most closely fits the criteria for a noncompensable disability evaluation.  There is no indication the Veteran's blood pressure readings have a diastolic pressure predominantly of 100 or more; or a systolic pressure predominantly of 160 or more; or a history of diastolic pressure of predominantly 100, with continuous medication for control. While the Veteran during this period did require the use of continuous medication for control there was no history of a diastolic pressure of predominantly 100 or more. When considering, which disability evaluation shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In reaching this decision, the Board also considered other applicable Diagnostic Codes for his hypertension. However, there is no indication that the Veteran has symptomology warranting receipt of a separate evaluation for hypertensive cardiovascular disease pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007, and as such, that Code is not for application here.

B. From February 12, 2015

Here, the Board agrees a staged rating is warranted. VA treatment records from February 12, 2015 forward note hypertension and blood pressure readings of 176/102, with diastolic pressure of predominantly 100 or more, and systolic pressure of predominantly 160 or more, and the Veteran requires continuous medication for control. The Board finds a 10 percent rating is warranted from February 12, 2105 forward. 

Turning to the rating assigned to hypertension from February 12, 2015 forward, as granted here, the Veteran's hypertension has been assigned a 10 percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertensive vascular disease under the General Rating Formula for Diseases of the Heart. Based on the evidence of record, the Board finds the preponderance of the evidence is against finding that a rating in excess of 10 percent for the Veteran's hypertension from February 12, 2015 is warranted. 

At different times during the period on appeal, the Veteran has stated that his hypertension was manifested by ongoing increases in his medications and a worsening of his disability. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his hypertension during this period on appeal.

During this period the Veteran was provided with a VA examination in November 2015. The Veteran reported his hypertension has worsened in recent years and his diastolic pressure is often over 100. See November 2015 VA examination. The Veteran continued to take continuous medication for hypertension. Blood pressure readings of 180/99, 151/101 and 189/88 were noted, with an average of 174/96. The examiner noted the Veteran did not have a history of diastolic blood pressure readings predominantly of 100 or more. The examiner noted the Veteran's hypertension impacts his ability to work, but however noted the Veteran does work full time. However, no ER visits, hospitalizations or time off of work was noted. The examiner noted there was a past history of non-compliance with medication. Id.

There is no evidence that the VA examiner was not competent or credible, and as the examination report was based on accurate facts and objective examinations of the Veteran, it is entitled to significant probative weight in determining the severity of the Veteran's hypertension during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records for this period have been associated with the claims file. VA treatment records from February 2015 noted a blood pressure reading of 176/102. See February 12, 2015 VA treatment record. Treatment records from March 2015 note a blood pressure reading of 140/90. See March 30, 2015 VA treatment note. .  A May 2015 treatment record noted a blood pressure reading of 167/106. See May 12, 2015 VA treatment record. Treatment records in August 2015 noted a blood pressure reading of 166/90. See August 27, 2015 treatment note. January 2016 treatment records noted a blood pressure reading of 180/105. The Board notes a January 2016 treatment record noted a blood pressure reading of 206/137. See January 21, 2016 treatment record. The primary care treatment record noted the Veteran reported not feeling well and was experiencing ongoing chronic headaches. The Veteran's primary care provider noted his blood pressure when checked has been running in the 180-190/100 range. The Veteran reported consistently taking his prescribed blood pressure medications. Id.  A treatment record in February 2016, noted a blood pressure reading of 151/87, it was noted the Veteran is getting high diastolic readings at home, but needs to be more conscious of his arm positions.  VA treatment records indicate the Veteran's blood pressure readings are predominantly in the range cited by the November 2015 VA examiner. 

Based on the lay and medical evidence of record, the Board finds that a rating in excess of 10 percent for hypertension is not warranted. At no point during the period on appeal has the evidence shown a 20 percent rating is warranted. During this period, the Veteran has stated his hypertension has been manifested by increased severity resulting in the use of increased and continued medication. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The VA examiner in November 2015 noted blood pressure readings of 180/99, 151/101, 189/88 with and an average reading of 173/96. These blood pressure readings correspond with VA treatment records noting blood pressure readings predominantly in the range corresponding with a 10 percent rating. The Board notes the Veteran had a blood pressure reading of 206/137 in January 2016 and his primary care provider noted his blood pressure when checked has been running in the 180-190/100 range. However, the primary care physician noted the remaining blood pressure readings are predominantly below 200 for systolic pressure and predominantly below 110 for diastolic pressure. The Veteran reported consistently taking his prescribed blood pressure medications. Id.  There is no indication the Veteran's blood pressure readings have predominantly had a diastolic pressure of 110 or more; or systolic pressure of 200 or more. Rather, the Veteran's blood pressure readings of diastolic pressure have predominantly been 100 or more and systolic pressure have predominantly been 160 or more, with continuous medication contemplated by the current 10 percent rating. Thus a preponderance of the evidence is against finding an increased rating for hypertension is warranted during this period on review. See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016). 

In reaching this decision, the Board also considered other applicable Diagnostic Codes for his hypertension. However, there is no indication that the Veteran has symptomology warranting receipt of a separate evaluation for hypertensive cardiovascular disease pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007, and as such that Code is not for application here.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against finding a compensable evaluation prior to February 12, 2015, 2015 for the Veteran's service-connected hypertension is warranted. Further, the preponderance of the evidence is also against an increased rating in excess of 10 percent from February 12, 2015 forward under Diagnostic Code 7010, for the Veteran. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

V. Extraschedular Consideration

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  

The first Thun element is not satisfied here. The Veteran's hypertension is manifested by continuous use of medication which at times the Veteran reports impacts his activities. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for diseases of the heart. See 38 C.F.R. § 4.104, Diagnostic Code 7101. The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture relating to his service-connected hypertension. The evidence shows blood pressure measurements that occasionally exceed 160 systolic pressure and 100 diastolic pressure, and requires continuous medication for control. The regulation specifically considers the use of medication.  The Veteran's noncompensable evaluation prior to February 12, 2015, and the 10 percent evaluation from February 12, 2015 forward, under Diagnostic Code 7101 accurately contemplates this symptomology.  In short, there is nothing exceptional or unusual about the Veteran's hypertension because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for migraine headaches rated at 30 percent, degenerative joint disease of the lumbar spine rated at 20 percent, asthma rated at 10 percent, pseudofolliculitis barbae rated noncompensable, and hypertension rated noncompensable prior to February 12, 2015, and 10 percent from February 12, 2015. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.



ORDER

Entitlement to a compensable rating prior to February 12, 2015, for hypertension, is denied.

Entitlement to an10 percent rating for hypertension, effective February 12, 2015, is granted.

Entitlement to a rating in excess of 10 percent from February 12, 2015 forward, for hypertension, is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


